DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Interview after Final Action
The action is responsive to Applicant’s Request for Consideration under the After Final Consideration Pilot Program 2.0, filed March 11, 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a teleconference with Minseung Ahn, on March 24, 2022.  The claims have been amended as follows:

Claim 1 is amended as follows:
1.	(Currently Amended)  A method comprising:
receiving a dust concentration measured by a dust sensor of a wearable device or a portable air purifier;
inputting data on the dust concentration to an analysis model to thereby determine whether an air contamination level of an area, in which the portable air purifier or a user carrying 
based on the air contamination level exceeding the predetermined threshold, notifying the user of information on the air contamination level, or transferring the information on the air contamination level to an external home appliance; and
instructing the external home appliance to automatically operate according to the air contamination level, 
wherein the analysis model comprises a learned artificial intelligence model that is trained to determine the air contamination level,
wherein the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data comprising dust concentration data on a plurality of dust concentrations and label data obtained by matching the dust concentration data to labels of the air contamination level,
wherein the method further comprises outputting the air contamination level from the learned artificial intelligence model, 
wherein receiving the dust concentration comprises receiving, from the portable air purifier, information on an operation intensity of a fan of the portable air purifier, and 
wherein the air contamination level is determined based on the dust concentration per time and the operation intensity of the fan of the portable air purifier.



10.	(Currently Amended)  A non-transitory computer readable recording medium having stored thereon a computer program which, when executed by at least one processor, causes performance of computer-executable instructions comprising: 
receiving a dust concentration measured by a dust sensor of a wearable device or a portable air purifier;
inputting data on the dust concentration to an analysis model to thereby determine whether an air contamination level of an area, in which the portable air purifier or a user carrying the wearable device is located, exceeds a predetermined threshold based by comparing the dust concentration per time to a predetermined value; 
based on the air contamination level exceeding the predetermined threshold, notifying the user of information on the air contamination level or transferring the information on the air contamination level to an external home appliance; and
instructing the external home appliance to automatically operate according to the air contamination level, 
wherein the analysis model comprises a learned artificial intelligence model that is trained to determine the air contamination level,
wherein the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data comprising dust concentration data on a plurality of dust concentrations and label data obtained by matching the dust concentration data to labels of the air contamination level, and
wherein the instructions further comprise outputting the air contamination level from the learned artificial intelligence model.

Claim 11 is amended as follows:
11.	(Currently Amended)  An apparatus comprising:
at least one processor configured to: 
receive a dust concentration measured from a dust sensor of a wearable device or a portable air purifier;
 input data on the dust concentration to an analysis model to thereby determine whether an air contamination level of an area, in which the portable air purifier or a user carrying the wearable device is located, exceeds a predetermined threshold by comparing the dust concentration per time to a predetermined value; 
transfer information on the air contamination level to an external home appliance based on the air contamination level exceeding the predetermined threshold; and
instruct the external home appliance to automatically operate according to the air contamination level, 
wherein the at least one processor is further configured to: 
receive, from the portable air purifier, information on an operation intensity of a fan of the portable air purifier, and
determine the air contamination level based on the dust concentration per time and the operation intensity of the fan of the portable air purifier,
wherein the analysis model comprises a learned artificial intelligence model that is trained to determine the air contamination level,

wherein the at least one processor is further configured to output the air contamination level from the learned artificial intelligence model.

Claim 20 is amended as follows:
20.	(Currently Amended)  A system comprising: 
an apparatus configured to provide operation information of a wearable device or a portable air purifier; and 
a server configured to receive the operation information of the wearable device or the portable air purifier and to train an artificial intelligence model based on the operation information,
wherein the apparatus comprises at least one processor that is configured to:
receive a dust concentration measured from a dust sensor of the wearable device or the portable air purifier,
input data on the dust concentration to an analysis model received from the server to thereby determine whether an air contamination level of an area, in which the portable air purifier or a user carrying the wearable device is located, exceeds a predetermined threshold by comparing the dust concentration per time to a predetermined value, the analysis model comprising a learned artificial intelligence model received from the server, 

instruct the external home appliance to automatically operate according to the air contamination level, and
communicate with the server and transmit the dust concentration to the server,
wherein the server is configured to: 
generate the learned artificial intelligence model by training an artificial intelligence model to determine the air contamination level with learning data comprising the dust concentration,
wherein the server is configured to transmit the learned artificial intelligence model to the apparatus, 
wherein the at least one processor is configured to determine the air contamination level through the learned artificial intelligence model received from the server,
wherein the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data comprising dust concentration data on a plurality of dust concentrations and label data obtained by matching the dust concentration data to labels of the air contamination level, and
wherein the at least one processor is further configured to output the air contamination level from the learned artificial intelligence model.


Allowable Subject Matter
Claims 1, 5, 7-11, 14, 16, and 18-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 10, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an analysis model to determine whether an air contamination level of an area, in which a portable air purifier or a user carrying the wearable device is located, exceeds a predetermined threshold by comparing the dust concentration per time to a predetermined value, notifying the user of information on the air contamination level, or transferring the information on the air contamination level to an external home appliance based on the air contamination level exceeding the predetermined threshold, and instructing the external home appliance to automatically operate according to the air contamination level, where the analysis model comprises a learned artificial intelligence model that is trained to determine the air contamination level, and where the learned artificial intelligence model comprises an exposure level classifying engine that is trained with learning data comprising dust concentration data on a plurality of dust concentrations and label data obtained by matching the dust concentration data to labels of the air contamination level.  Therefore, claim 1, as well as claim 10, and dependent claims 5 and 7-9, are allowable over the prior art of record.
The primary reason for the allowance of claim 11, as well as claim 20, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, an analysis model to determine whether an air contamination level of an area, in which a portable air purifier or a user carrying the wearable device is located, exceeds a predetermined threshold by comparing the dust 

It is noted that the closest prior art, U.S. Patent Publication 2019/0381443 A1, to Kim et al., discloses a receiving a dust concentration measured by a dust sensor of a wearable device or a portable air purifier, inputting data on the dust concentration to thereby determine an air contamination level of an area in which the portable air purifier is located, and based on the air contamination level exceeding a predetermined threshold transferring the information on the air contamination level to an external home appliance.
U.S. Patent Publication 2017/0372216 A1, to Awiszus et al., discloses inputting data, including environmental conditions to an analysis model, to thereby determine an air contamination level of an area in which the portable air purifier or a user carrying the wearable device is located.

Further, during the interview responsive to Applicant’s Request for Consideration under the After Final Consideration Pilot Program 2.0, on March 22, 2022,  amendments to claim 1, as well as claims 10, 11, and 20, presented above by Examiner’s Amendment, under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, integrated the elements recited in claim 1, as well as claims 10, 11, and 20, into a practical application and are not directed to an abstract idea, and are patent eligible subject matter.  Claim 1, as well as claims 10, 11, and 20, as amended to recite “instructing the external home appliance to automatically 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864